Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on August 4, 2020.  Application No. 16/984,961, is a Divisional of U.S. Nonprovisional Application No. 16/351,659, filed March 13, 2019, (now issued as U.S. Patent No. 10,774,091) and claims the benefit of U.S. Provisional Application No. 62/642,622, filed March 14, 2018.  Claims 1-34 are pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-34 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Craig et al., U.S. Patent No. 8,796,269.  Craig discloses methods of treating “symptoms” of the perimenopause, the menopause, the post menopause or a “symptom associated” with the andropause comprising administering to a human in need thereof an effective amount of Compound of formula (A) or a pharmaceutically acceptable salt thereof.  See Craig et al., ‘269 patent, Abstract.  Craig discloses a method for treating the “symptom” of the perimenopause, the menopause, the post menopause or a “symptom associated” wherein the “symptom” is: insomnia, sleep disturbances and night-time awakenings, as well as depression and anxiety.  See Id., Col. 4, lns. 23-27.  Furthermore the crystalline anhydrate form of Compound A is disclosed in  by the present invention (claims 6-34) are disclosed in Craig et al. starting at Col. 24, ln. 18 thru Col. 25, ln. 24.   

Claims 1 and 4-34 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Trower, US2016/0339037 A1 (citing issued U.S. Patent No. 10,195,205).  Trower discloses methods of treating “symptoms” of the perimenopause, the menopause, the post menopause or a “symptom associated” with the andropause comprising administering to a human in need thereof an effective amount of Compound of formula (A) or a pharmaceutically acceptable salt thereof.  See Trower, ‘205 patent, Col. 10, lns. 5-64.  Notably claim 1 of the ‘205 patent discloses a method of treating hot flushes (or hot flashes) which is a “symptom” of the perimenopause, the menopause, the post menopause or a “symptom associated” with the andropause.  Furthermore the crystalline anhydrate form is disclosed in Trower at Col. 10, lns. 58-64.  Pharmaceutical formulations for the methods claimed by the present invention (claims 6-34) are disclosed in Trower starting at Col. 13, ln. 64 thru Col. 16, ln. 57.   
Claim Objections
Claim 1 is objected to because of the following informalities:  the period “.” should appear at the end of the claim after the depiction of the chemical structure.  Appropriate correction is required.
Conclusion
No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625